DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: UPF-E, UPF-C and/or UPF-M “component(s)” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavain Mohammadi (US 2020/0128469 A1) in view of Abraham et al. (US 2020/0092923 A1).
Regarding claim 1, Akhavain Mohammadi discloses a communication system for transmitting data packets (e.g. paragraph [0010]), the system comprising: at least one Access Node (AN) (240) connectable to a user equipment (UE) (230) (fig. 2); a User Plane Function (UPF) component (250 and 260) (fig. 2); and a data network (DN) (270) (fig. 2); wherein the UPF component is a distributed component and comprises: at least one User Plane Function Edge (UPF-E) component (250) and a User Plane Function Core (UPF-C) component (260), the UPF-E component (250) being connected (N3-N9) between the at least one AN (240) and the UPF-C component (260), and the UPF-C component (260) being connected (N9-N6) between the UPF-E component (250) and the data network (DN) (270) or another UPF-C (260) (fig. 2)

Abraham teaches a UPF Management (UPF-M) component (215) configured to terminate an N4 interface (M-N4) (e.g. figs. 2 and 4; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a UPF Management (UPF-M) component configured to terminate an N4 interface as taught by Abraham into Akhavain Mohammadi in order to improve controlling and/or managing packet communication.
Regarding claim 8, Akhavain Mohammadi discloses wherein the communication system comprises a plurality of ANs and a plurality of UPF-E components (paragraph [0025]; [0009]; [0035]); wherein each UPF-E component is connected to at least one AN (fig. 2).
Claims 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavain Mohammadi in view of Abraham, and further in view of Shekhar et al. (US 2020/0404718 A1).
Regarding claim 9, as applied above, the modified communication of Akhavain Mohammadi discloses wherein the communication system further comprises: UPF-C component connected between the UPF-E component. However, the modified communication of Akhavain Mohammadi doesn’t disclose another UPF-C component connected between the UPF-E component and a transport network (TN), or between the UPF-E component and the DN, or between two or more UPF-C components.
Shekhar teaches another UPF-C component connected between the UPF-E component and a transport network (TN), or between the UPF-E component and the DN, or between two or more UPF-C components (fig. 1; paragraph [0011]-[0016]; [0020]; and so on).

Regarding claim 11, as applied above, the modified communication of Akhavain Mohammadi discloses the UPF-E. However, as applied above, the modified communication of Akhavain Mohammadi doesn’t disclose wherein: the UPF-E component is configured to register a Network Function Repository Function (NRF) Network Function Service (NFS) instance exposing one or more N3 interfaces, its location or a combination thereof; and/or the UPF-C component is configured to register a NRF NFS instance exposing one or more N6 interfaces, its location, its supported Data Network Names (DNNs) or a combination thereof; and/or the UPF-M component is configured to register a NRF NFS instance exposing one or more N4 interfaces, its location or a combination thereof.
Shekhar teaches wherein: the UPF-E component is configured to register a Network Function Repository Function (NRF) Network Function Service (NFS) instance exposing one or more N3 interfaces, its location or a combination thereof; and/or the UPF-C component is configured to register a NRF NFS instance exposing one or more N6 interfaces, its location, its supported Data Network Names (DNNs) or a combination thereof; and/or the UPF-M component is configured to register a NRF NFS instance exposing one or more N4 interfaces, its location or a combination thereof (paragraph [0018]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein: the UPF-E component is configured to 
Regarding claim 12, as applied above, the modified communication of Akhavain Mohammadi discloses the UPF-C or UPF-E components. However, the modified communication of Akhavain Mohammadi doesn’t disclose wherein the UPF-C or UPF-E components are co-located, wherein co-located components run on a same device or software package, as a next generation Node B-Central Unit (gNB-CU) or TN component.
Shekhar teaches wherein the UPF-C or UPF-E components are co-located, wherein co-located components run on a same device or software package, as a next generation Node B-Central Unit (gNB-CU) or TN component (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the UPF-C or UPF-E components are co-located, wherein co-located components run on a same device or software package, as a next generation Node B-Central Unit (gNB-CU) or TN component as taught by Shekhar into the modified communication of Akhavain Mohammadi in order to improve resource utilization.
Regarding claim 13, the claim includes features identical to subject matter mentioned in the rejection to claim 1 except that the UPF-E is connected between AN and transport network (TN), and the UPF-C is connected between the TN and DN. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the UPF-E is connected between AN and transport network (TN), and the UPF-C is connected between the TN and DN as taught by Shekhar into the modified communication of Akhavain Mohammadi in order to improve resource utilization.
Regarding claim 14, the modified communication of Akhavain Mohammadi discloses a Segment Routing version 6 (SRv6) TN or a Multiprotocol Label Switching (MPLS) (Akhavain Mohammadi, e.g. paragraph [0033]-[0035]; [0040]). However, the modified communication of Akhavain Mohammadi doesn’t disclose wherein the TN is a Segment Routing version 6 (SRv6) TN or a Multiprotocol Label Switching (MPLS) TN.
Shekhar teaches wherein the TN is a Segment Routing version 6 (SRv6) TN or a Multiprotocol Label Switching (MPLS) TN (paragraph [0018]; [0024]; [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the TN is a Segment Routing version 6 (SRv6) TN or a Multiprotocol Label Switching as taught by Shekhar into the modified communication of Akhavain Mohammadi in order to improve resource utilization.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akhavain Mohammadi in view of Abraham, and further in view of Bharatia et al. (US 2020/0053828 A1).
Regarding claim 10, as applied above, the modified communication of Akhavain Mohammadi discloses wherein each UPF-E component is configured to expose towards the AN 
Bharatia ‘828 teaches the AN or Ans connects, a same IP-Protocol Data Unit Session Anchor (IP-PSA) (e.g. fig. 14; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the AN or Ans connects, a same IP-Protocol Data Unit Session Anchor (IP-PSA) as taught by Bharatia ‘828 into the modified communication of Akhavain Mohammadi in order to increase quality of service.
Allowable Subject Matter
Claims 2-7, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIBROM T HAILU/Primary Examiner, Art Unit 2461